In a negligence action to recover damages for personal injuries, defendant appeals from an order of the Supreme Court, Suffolk County, entered May 29, 1975, which denied his motion for summary judgment, made on the ground that the action was time-barred. Order affirmed, with $50 costs and disbursements. Personal service upon the Secretary of State, in accordance with sections 253 and 254 of the Vehicle and Traffic Law, tolled the Statute of Limitations (see Sadek v Stewart, 38 AD2d 655; Furey v Milgrom, 44 AD2d 91, 93). Hopkins, Acting P. J., Margett, Rabin and Hawkins, JJ., concur.; Shapiro, J., dissents and votes to reverse the order, *583grant the motion and dismiss the complaint (see Goodemote v McClain, 40 AD2d 22).